J-S37044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROY TERRY BENNETT                          :
                                               :
                       Appellant               :   No. 180 EDA 2021

      Appeal from the Judgment of Sentence Entered September 28, 2016
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005801-2015


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 4, 2022

       Appellant Roy Terry Bennett appeals nunc pro tunc from the Judgment

of Sentence Entered in the Court of Common Pleas of Philadelphia County on

September 28, 2016.1 We affirm.


____________________________________________


* Former Justice specially assigned to the Superior Court.
1 The lower court docket indicates the trial court imposed its judgment of
sentence on September 28, 2016, and on October 12, 2016, a notice of appeal
was filed. On September 5, 2017, this Court dismissed the appeal for failure
to file a Brief for Appellant. On February 26, 2020, Appellant filed a PCRA
petition. On November 10, 2020, the PCRA petition was granted, and
Appellant’s post-sentence motion and direct appeal rights were reinstated
nunc pro tunc. On November 20, 2020, Appellant filed a post-sentence
motion, and the trial court denied the same on December 9, 2020. On January
7, 2021, counsel for Appellant filed the instant notice of appeal stating the
appeal was from the “order entered in this matter on the 9 of December,
2020.” (emphasis added). However, counsel for Appellant erroneously
appealed from the December 9, 2020, Order denying the post-sentence
motion. “In a criminal action, appeal properly lies from the judgment of
(Footnote Continued Next Page)
J-S37044-21


       The trial court set forth the relevant facts and procedural history herein

as follows:

              Appellant was arrested on April 29, 2015 and charged with
       Possession of a Firearm Prohibited, Criminal Trespass, Discharge
       of a Firearm into Occupied Structure, Firearms not to be Carried
       Without License, Carrying Firearms in Public in Philadelphia,
       Possession of an Instrument of Crime, Recklessly Endangering
       Another Person, and related charges. On March 15, 2016,
       Appellant waived his right to a jury trial and proceeded to a waiver
       trial before the Honorable Gwendolyn N. Bright where he was
       adjudged Guilty of the aforementioned crimes and Not Guilty of
       the remaining charges. Sentencing was deferred for a Pre-
       Sentence Investigation and Mental Health report. On September
       28, 2016, Appellant was sentenced to seven to fourteen years of
       incarceration followed by six years of probation. On October 12,
       2016, Appellant filed a timely appeal to the Superior Court of
       Pennsylvania. On October 27, 2017, the appeal was dismissed for
       failure to file briefs.
              The instant Post-Conviction Relief Act Petition was filed on
       February 26, 2020, On November 10, 2020, the PCRA Petition was
       granted, allowing Appellant leave to appeal nunc pro tunc to the
       Superior Court and to file post-sentence motions. On November
       20, 2020 post-sentence motions were filed. On December 9, 2020,
       post-sentence motions were denied. On January 7, 2021, notice
       of appeal to the Superior Court was filed.

                                          ***

                                     FACTS
            The facts of this case are respectfully incorporated from the
       1925(a) Opinion filed on January 19, 2017 as follows:


____________________________________________


sentence made final by the denial of post-sentence motions.”
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa.Super. 2001)
(en banc) (citation omitted), appeal denied, 800 A.2d 932 (Pa. 2002). We
have amended the caption accordingly. See Commonwealth v. Lawrence,
99 A.3d 116, 117 (Pa.Super. 2014).




                                           -2-
J-S37044-21


             The facts established at trial were that as of March 2015,
      Appellant had been looking for his wife whom he had reported
      missing. N.T. 3/15/20161 at 45, 47. Sometime in April of 2015,
      he discovered that she was staying at the home of Paul Bryant,
      the Complainant. Bryant lived at 3870 Wyalusing Avenue in
      Philadelphia and had been dating Appellant's wife. Id. at 9.
             Upon discovering his wife's location, Appellant arranged to
      enter the house with a woman named Kim who had alerted
      Appellant to his wife's location. Id. at 64. On April 19, 2015,
      Appellant followed Kim into Complainant's home and attempted to
      engage her in conversation. Id. at 11. The police were called and
      Appellant was told to leave which he did. Id. at 41.
             Later that night, around midnight, Appellant returned armed
      with a sawed-off shotgun. After attracting Complainant's attention
      by throwing rocks at his upstairs windows, Appellant waited on
      the corner until Complainant came out on his porch. Id. at 12-13.
      Appellant charged toward Complainant pulling the sawed-off
      shotgun from a black duffel bag he was carrying. Id. at 13-14.
      Complainant retreated into his home closing the door behind him.
      Id. at 13. Appellant fired the shotgun at the door putting a hole in
      the front door and shattering the glass door in the vestibule. Id.
      at 14. Complainant fled to the back kitchen door where he hid. Id.
      at 15. Appellant entered the premises and ran up the stairs to the
      second floor where his wife was staying. Id. at 15-16. Unable to
      get the back door open, Complainant fled out the front door and
      ran to a neighbor's home. Id. at 16.
             Police arriving at the scene encountered Complainant who
      was shook up and Appellant's wife who was upset and afraid,
      shaking and crying. Id. at 34-35. A warrant was issued for
      Appellant's arrest on April 28, 2015. Id. at 57.
             Appellant testified at trial and, although he admitted to
      going to Complainant's house every day after he learned of his
      wife's location, denied any involvement in the shooting. Id. at 73.
      ___

      1“N.T.” refers to the Notes of Testimony taken at the waiver trial
      and sentencing before the Honorable Gwendolyn N. Bright on
      March 15, 2016 and September 28, 2016.

Trial Court Opinion, filed 3/22/21, at 1-3.




                                     -3-
J-S37044-21


      On January 26, 2021, Appellant filed his Pa.R.A.P. 1925(b) statement of

matters complained of on appeal, and the trial court filed its Pa.R.A.P. 1925(a)

Opinion on March 22, 2021.

      In his brief Appellant presents the following issues for this Court’s

review:

      I.   Whether Appellant’s sentence was unduly harsh and
      excessive[?]

      II.   Whether the verdict was against the weight of the
      evidence[?]

Brief for Appellant at 8.

      Appellant’s first claim pertains to the discretionary aspects of his

sentence. It is well settled that:

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:
             We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa.Super. 2017) (some

citations omitted). “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge's actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or




                                     -4-
J-S37044-21


(2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      Instantly, Appellant preserved this issue in by raising it in his post

sentence motion, filing a timely appeal nunc pro tunc, and including a

Pa.R.Crim.P. 2119(f) statement in his appellate brief. The Rule 2119(f)

statement alleges the sentencing court imposed a manifestly excessive

sentence so as to constitute too severe a punishment and failed to provide

adequate reasons for its sentence. Appellant further asserts the sentencing

court “made no mention that it considered Appellant's life free of crime for ten

years and did not consider the age of the defendant and the unique facts of

this case.” Brief of Appellant at 14.

      In light of the foregoing, we conclude that Appellant has presented a

substantial question. See Commonwealth v. Sexton, 222 A.3d 405, 420

(Pa.Super. 2019), appeal denied, 229 A.3d 568 (Pa. 2020) (finding excessive

sentence claim raised in conjunction with an assertion that the trial court failed

to consider mitigating factors raises a substantial question and that a claim

the sentencing court failed to set forth adequate reasons for its sentence

raises a substantial question). See also Commonwealth v. Caldwell, 117

A.3d 763, 769-770 (Pa.Super. 2015) (en banc) (holding that an assertion that

a sentence is excessive, in conjunction with a claim that the trial court failed

to   consider   all   pertinent   factors,    raises   a   substantial   question);

Commonwealth v. Stalnaker, 545 A.2d 886, 889 (Pa.Super. 1988) (finding


                                        -5-
J-S37044-21


a substantial question existed with respect to the appropriateness of the

appellant's sentence based on the circumstances of the case including the

appellant's age, lack of criminal history, and “relative harshness of a state as

opposed to a county sentence”).

      Thus, we consider the merits of this issue and employ a well-settled

standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa.Super. 2014) (citation

omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), [including] the protection of the public,

[the] gravity of offense in relation to impact on victim and community, and

[the] rehabilitative needs of the defendant.” Commonwealth v. Fullin, 892

A.2d 843, 848 (Pa.Super. 2006) (citation omitted).             Additionally, the

Pennsylvania Supreme Court has determined that where the trial court is

informed by a presentence investigation report, “it is presumed that the court

is aware of all appropriate sentencing factors and considerations, and that

where the court has been so informed, its discretion should not be disturbed.




                                      -6-
J-S37044-21


      The sentencing judge can satisfy the requirement that reasons for

imposing sentence be placed on the record by indicating that he or she has

been informed by the PSI; thus properly considering and weighing all relevant

factors.” Commonwealth v. Edwards, 194 A.3d 625, 637-38 (Pa.Super.

2018).

      Aside from his summaries of various caselaw, Appellant’s argument on

this issue is as follows:

             In the instant matter the sentencing court abused its
      discretion because the Appellant's sentence was unreasonable
      with the meaning of 42 Pa.C.S.A. § 9721(b). The record did not
      indicate more than a cursory mention of the court's reasons for
      sentencing the Appellant. (N.T. 9/28/16 at 13).
             The Appellant was 53 years old and even though he had a
      criminal record, he had been crime free for over 10 years. He had
      various job opportunities and was doing volunteer work. He
      testified that he was attempting to get a bank loan to open a
      grocery store. Additionally he testified he was planning to go to
      family Court to get custody of his twins. (N.T. 9/28/16 at 12).
             He was remorseful for his actions but there were emotional
      circumstances that should have led the court to give a lesser
      sentence in that another man took Appellant's wife into his house
      and wouldn't let her out.

Brief of Appellant at 18.

      The learned trial court addressed this issue as follows:

             Appellant makes no assertions as to any sentencing
      violations other than to simply state that his sentence is “harsh
      and unreasonable”. Appellant was found guilty of Criminal
      Trespass (F2), VUFA (6105)(F2), Discharge of a Firearm into an
      Occupied Structure (173), VUFA (6106)(F3), VUFA (6108)(M I),
      PIC (Ml) and REAP (M2). Appellant presented for sentencing with
      a lengthy criminal record. He had a long history of juvenile arrests,
      adjudications and commitments and followed that pattern into
      adulthood. As an adult, he had four separate convictions, all
      including burglary or VUFA charges, prior to the instant case,

                                      -7-
J-S37044-21


      earning him a prior record score of RFEL at his sentencing. N.T.
      9/28/2016 at S. At sentencing the Commonwealth requested a
      guideline sentence of 15 to 30 years of incarceration. Id. at 8.
      Appellant was sentenced as follows:

      VUFA(6105)(F2): 60 to 120 months

      Criminal Trespass (F2): 24 to 48 months, followed by 6 years
      probation

      Discharge of a Firearm into an Occupied Structure (F3): 42 to 84
      months

      VUFA (6106)(F3): 42 to 84 months

      VUFA(6108)(M1): 30 to 60 months

      PIC(M1): No further penalty

      REAP(M2): 12 to 24 months

            All of Appellant's sentences are in the standard or mitigated
      guideline range. In order to gain relief, Appellant must show by
      any reference to the record that the sentencing court ignored or
      misapplied the law, exercised its judgment for reason of partiality,
      prejudice, bias or ill will, or arrived at a manifestly unreasonable
      decision. Commonwealth v. Antidormi, 84 A.3d 736, 760-761 (Pa.
      Super. 2014). There has been no sentencing error here.

Trial Court Opinion, filed 3/22/21 at 3-4.

      Applying our deferential standard of review and upon our review of the

record, we find no abuse of discretion. Clearly, the trial court was aware of

the relevant sentencing factors and the sentencing guidelines, and the court

had the benefit of both a PSI and mental health report prior to sentencing.

The court determined the offense gravity score and both the Commonwealth

and defense counsel agreed with its calculation. N.T. Sentencing, 9/28/16, at

5.

                                     -8-
J-S37044-21


      In addition, Appellant exercised his right of allocution at the sentencing

hearing, at which time he informed the trial court he had some job

opportunities, was volunteering his time and working toward a GED, hoped to

open his own business, and intended to seek to obtain custody of his twins.

He also assured the trial court he was not a violent person and knew how to

control his anger. Id. at 11-13.

      The trial court responded to Appellant’s remarks by noting that his

actions were extremely violent and could have resulted in serious injury. The

court further commented that Appellant’s extensive background with the

criminal justice system evinced his inability to control himself. Id. at 13. The

trial court proceeded to impose sentences each of which was within the

standard or mitigated range of the Sentencing Guidelines. Id. at 14.

      “Although a sentencing judge must state his or her reasons for the

sentence imposed, a discourse on the court's sentencing philosophy is not

required[; however, [t]he court must explain any deviation from the

sentencing guidelines.” Commonwealth v. Simpson, 829 A.2d 334, 338

(Pa.Super. 2003) (internal citations, quotation marks, and ellipsis omitted).

Nevertheless, trial courts are permitted to use prior conviction history and

other facts already included in the guidelines if they supplement that

information with other sentencing factors. Id. at 339.

      While Appellant complains that the trial court did not consider certain

mitigating factors, it is evident the court did carefully consider those factors


                                     -9-
J-S37044-21


at sentencing but chose not to give those mitigating factors as much weight

as Appellant would have preferred. “We cannot re-weigh the sentencing

factors and impose our judgment in the place of the sentencing court.”

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

      Appellant next posits his convictions were against the weight of the

evidence.

      When considering a weight of the evidence claim,

      our role is not to consider the underlying question of whether the
      verdict was against the weight of the evidence. Rather, we are to
      decide if the trial court palpably abused its discretion when ruling
      on the weight claim. When doing so, we keep in mind that the
      initial determination regarding the weight of the evidence was for
      the factfinder. The factfinder was free to believe all, some or none
      of the evidence. Additionally, a court must not reverse a verdict
      based on a weight claim unless that verdict was so contrary to the
      evidence as to shock one's sense of justice.

Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa.Super. 2007)

(citations omitted).

      In his Statement of Matters Complained of on Appeal, Appellant merely

stated “[t]he [c]ourt was in error in denying the post sentence motion that

the verdict was against the weight of the evidence and insufficient as a matter

of law filed on November 20, 2020. A detailed analysis of this issue is in the




                                     - 10 -
J-S37044-21


post sentence motion.” See Statement of Matters Complained of on Appeal,

filed 1/26/21, at ¶ 2.2

       In response, the trial court indicated in its Rule 1925(a) Opinion that

Appellant had waived its challenge to the sufficiency of the evidence in that

he had failed to specify which of the many elements of his various convictions

on which the evidence was insufficient, and the trial court engaged in only a

general, three-sentence discussion of his weight of the evidence challenge.

Trial Court Opinion, filed 3/22/21, at 5. Thus, prior to considering the merits

of this issue, we first must consider whether Appellant has preserved it for

appellate review.

       Our Courts consistently have ruled that where the trial court directs a

defendant to file a concise statement pursuant to Pennsylvania Rule of

Appellate Procedure 1925, any issues not raised in that statement shall be

waived. Commonwealth v. Bullock, 948 A.2d 818, 823 (Pa.Super. 2008)

(citing Commonwealth v. Lord, 719 A.2d 306, 308 (Pa. 1998)). In

Commonwealth v. Butler, 812 A.2d 631, 633 (Pa. 2002), our Supreme

Court reaffirmed its holding in Lord and stated: “In Lord, however, this Court



____________________________________________


2 Appellant did not develop a challenge to the sufficiency of the evidence in
his appellate brief; therefore, he has waived the same. “The failure to develop
an adequate argument in an appellate brief may result in waiver of the claim
under Pa.R.A.P. 2119.” Commonwealth v. Beshore, 916 A.2d 1128, 1140
(Pa.Super. 2007) (en banc) (citation omitted).



                                          - 11 -
J-S37044-21


eliminated any aspect of discretion and established a bright-line rule for waiver

under Rule 1925 .... Thus, waiver under Rule 1925 is automatic.” See also

Commonwealth v. Oliver, 946 A.2d 1111, 1115 (Pa.Super. 2008) (noting

that Lord “requires a finding of waiver whenever an appellant fails to raise an

issue in a court-ordered Pa.R.A.P. 1925(b) statement”).

       Rule 1925 is intended to aid trial judges in identifying and focusing upon

those issues the parties plan to raise on appeal. The absence of a trial court

opinion addressing a particular claim poses a substantial impediment to

meaningful and effective appellate review. Commonwealth v. Lemon, 804

A.2d 34, 36 (Pa.Super. 2002). Thus, Rule 1925 is a crucial component of the

appellate process. Id. at 37.        “When a court has to guess what issues an

appellant   is   appealing,   that    is   not      enough   for   meaningful   review.”

Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.Super. 2001).

      Furthermore, claims that are not raised before the trial court are waived.

See Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa.Super. 2000)

(stating that “[a] claim which has not been raised before the trial court cannot

be raised for the first time on appeal.”); Commonwealth v. Ryan, 909 A.2d

839, 845 (Pa.Super. 2006) (citing Commonwealth v. Gordon, 528 A.2d

631, 638 (Pa.Super. 1987) (reiterating that “[a] theory of error different from

that presented to the trial jurist is waived on appeal, even if both theories

support the same basic allegation of error which gives rise to the claim for

relief.”)). Moreover, “[e]ven if the trial court correctly guesses the issues [an]


                                           - 12 -
J-S37044-21


[a]ppellant raises on appeal and writes an opinion pursuant to that supposition

the issue is still waived.” Commonwealth v. Heggins, 809 A.2d 908, 911

(Pa.Super. 2002).

      We do not condone Appellant's incorporation by reference of an analysis

set forth in his post sentence motion in paragraphs one and two of his

Statement of Matters Complained of on Appeal. See Commonwealth v.

Smith, 955 A.2d 391, 393 n.5 (Pa.Super. 2008) (stating: “We do not condone

the   Commonwealth's     incorporation    by   reference   of   its   motion   for

reconsideration. A Rule 1925(b) statement should include a concise statement

of each issue to be raised on appeal”).

      In Commonwealth v. Seibert, 799 A.2d 54 (Pa.Super. 2002), Seibert

alleged in his concise statement that “[t]he verdict of the jury was against the

weight of the credible evidence as to all of the charges.” Seibert, 799 A.2d at

62 (brackets in original). The trial court dismissed Seibert's weight claim

summarily without addressing any specific weight of the evidence issue upon

finding it was too vague to permit review, despite his raising specific reasons

in his brief as to how the verdict was against the weight of the evidence.

      Conversely, our Supreme Court recently declined to find waiver of a

weight claim based on a vague Rule 1925(b) statement. See Commonwealth

v. Rogers, 250 A.3d 1209, 1223–25 (Pa. 2021). In his statement, Rogers

included a weight claim which alleged that the verdict was against the weight

of the evidence because the testimony of specific persons was vague,


                                     - 13 -
J-S37044-21


inconsistent, and unreliable, such that the verdict based thereon was pure

conjecture. Our Supreme Court concluded that such a statement was not too

vague to permit review because the issue was readily understandable from

the context.

      Upon review, we conclude that Appellant's Statement of the Matters

Complained of on Appeal herein is more akin to that presented Seibert than

that found in Rogers. As in Seibert, Appellant raised a specific argument in

his appellate brief on appeal as to why the verdict was against the weight of

the evidence, namely the alleged “evasive and totally incredible” testimony of

Paul Bryant, see Brief of Appellant at 19, but he did not include such specifics

in his concise statement.

      Instead, he merely presented a generic weight challenge therein which

caused the trial court to find Appellant's sufficiency claim waived based upon

his deficient concise statement and to summarily dismiss Appellant's weight

claim as it did not shock the court's conscience. Unlike the situation presented

in Rogers, Appellant's specific weight argument developed on appeal was not

readily understandable from the context of his concise statement. As such,

we find that Appellant waived his challenge to the weight of the evidence.

      Judgment of Sentence affirmed.




                                     - 14 -
J-S37044-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                          - 15 -